DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  
On line 2 of claim 7, reference numeral “5” is not in parentheses.
On line 2 of claim 20, reference numeral “5” is not in parentheses.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches or suggests a method for forming blanks of plastic material into containers, the method comprising a cycle of steps including at least steps where the blanks are blown into so as to form them into containers, then the formed containers are degassed internally, wherein said steps according to a first cycle are performed at a first rate, then, during a subsequent second cycle of steps being performed at a second rate that is lower than the first rate, the steps are begun at the same time as for the first cycle, and a delay is added relative to the first cycle, during or after the degassing step, so that the second cycle is temporarily lengthened relative to the first.
The closest prior art (Lemble 2015/0209997 A1) discloses a process of monitoring a blow molding process including a blowing phase and a degassing phase wherein a computer monitors pressure and points of controls for opening and closing valves such that phases in .
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of reference numerals without parentheses in claims 7 and 20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        1/25/2022